Affirmed and Opinion Filed March 1, 2021




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00190-CV

        CHRIS CARTER AND KAREN PIERONI, Appellants
                           V.
 DALLAS CITY PLAN COMMISSION AND CITY OF DALLAS, Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-07054
                         MEMORANDUM OPINION
                    Before Justices Myers, Osborne, and Carlyle
                            Opinion by Justice Carlyle

      Appellants, two Dallas-area residents, sued the City of Dallas and the Dallas

City Plan Commission (collectively, the City), challenging the City’s decision to

remove a Confederate monument from Dallas’s Pioneer Cemetery Park. The trial

court granted the City’s plea to the jurisdiction and dismissed appellants’ claims with

prejudice. We affirm in this memorandum opinion. See TEX. R. APP. P. 47.4.

                                    Background

      In 2017, the City convened a task force to consider what actions, if any, should

be taken regarding City-owned symbols of the Confederacy, including the
monument in this case. The meetings and decision-making that followed are detailed

in two opinions in related proceedings decided while this appeal was pending, In re

Carter, No. 05-20-00279-CV, 2020 WL 7693178 (Tex. App.—Dallas Dec. 28, 2020,

orig. proceeding) (mem. op.), and Return Lee to Lee Park v. Rawlings, No. 05-19-

00456-CV, 2020 WL 7693112 (Tex. App.—Dallas Dec. 28, 2020, no pet. h.) (mem.

op.). Those facts are well-known to the parties and we do not repeat them here.

      Appellants filed this lawsuit on May 20, 2019. At that time, the monument in

question was scheduled for removal but was still in place. Appellants’ petition

alleged the City “failed to perform duties regarding an application to demolish a

historical monument in Pioneer Cemetery, allowing an incomplete application to be

processed improperly and provided insufficient notice.” Appellants asserted causes

of action for violation of the Dallas City Code, Texas Open Meetings Act, Texas

Antiquities Code, and Texas Monument Protection Act. Their requested relief

included (1) “dismissal of the improper application,” (2) a permanent injunction

against “any effort to demolish the Monument,” and (3) declarations regarding the

Texas Antiquities Code’s applicability and “that the current application and

challenged Certificate of Demolition was issued without legal or statutory

authority.”

      The City filed a June 5, 2019 plea to the jurisdiction and a June 6, 2019

supplement to the plea, asserting three grounds for lack of jurisdiction: (1) appellants

lack standing as to all of their claims, (2) the claims are barred by governmental

                                          –2–
immunity, which has not been waived, and (3) “only a political question is

presented” and “[t]he political question doctrine/separation of powers deprives the

court of jurisdiction.”

        After a hearing on the plea to the jurisdiction, the trial court signed a January

17, 2020 interlocutory judgment dismissing with prejudice all of appellants’ claims

except those regarding the Texas Antiquities Code. The trial court gave appellants

until the end of that month to replead those remaining claims, but appellants instead

moved for dismissal of those claims without prejudice. The trial court signed a

March 3, 2020 final judgment1 in which it granted the City’s plea to the jurisdiction

as to the Texas Antiquities Code claims and stated:

        IT IS FURTHER ORDERED that based on this order and the Court’s
        order dated January 17, 2020, that all of Plaintiffs’ claims and causes of
        action have been dismissed with prejudice. After considering the
        pleadings, the plea, the supplement, the evidence on file, and the
        argument of counsel, the Court finds Defendants’ plea to the
        jurisdiction well-taken and is granted in its entirety.

                                               Analysis

        Appellants assert two issues: (1) “[t]he trial court erred in dismissing

Plaintiffs[’] claims because they have statutory and taxpayer standing to bring



    1
      Pending submission of this timely-filed appeal of that judgment, appellants filed a separate, related
original proceeding in this Court for “Immediate Petition for Writ of Injunction,” asking this Court “to
prevent the City of Dallas and the Mayor and City Councilmen, from acting to disassemble, remove,
demolish, or alter the Monument.” See In re Carter, 2020 WL 7693178, at *1. This Court’s opinion in that
case noted that in June 2020, the City disassembled the monument and placed it in archival storage, where
it currently remains. Id. at *2. This Court granted the requested writ of injunction “to the extent that we
require [the City] to maintain the storage of the Monument and prohibit them from acting to dispose of or
harm the Monument” pending this appeal’s final disposition. Id. at *1.
                                                   –3–
claims” and (2) “[g]overnmental immunity does not protect the Defendants from

Plaintiffs’ claims.”

      A portion of appellants’ standing argument pertaining to the Texas Antiquities

Code is based on contentions this Court recently rejected in Rawlings. See Rawlings,

2020 WL 7693112, at *6. Specifically, we concluded the same monument involved

here does not fall under that code’s protections because it has not been “designated

as a state archeological landmark by the Texas Historical Commission.” Id. That

conclusion in Rawlings is dispositive as to appellants’ lack of statutory standing to

sue for alleged Texas Antiquities Code violations in this case. See id.

      Moreover, all of appellants’ claims are subject to disposition based on the

narrower question of whether appellants have properly challenged the trial court’s

judgment. No judgment may be reversed on appeal unless the error complained of

probably caused rendition of an improper judgment. TEX. R. APP. P. 44.1(a)(1).

“When, as here, a trial court sustains a plea to the jurisdiction without specifying its

grounds for doing so, an appellant must challenge each independent ground asserted

in the plea.” Deadmon v. Dallas Area Rapid Transit, 347 S.W.3d 442, 445 (Tex.

App.—Dallas 2011, no pet.). “If he fails to do so, we must affirm.” Id.; accord

Rawlings, 2020 WL 7693112, at *4; Fitzsimmons v. Killeen Indep. Sch. Dist., No.

03-19-00535-CV, 2020 WL 4726697, at *2 (Tex. App.—Austin Aug. 14, 2020, pet.

denied) (mem. op.). Though appellate courts have authority to request additional

briefing in a case where an “unbriefed issue” was “fairly included” in or

                                          –4–
“inextricably entwined” with a briefed issue, “courts of appeals retain their authority

to deem an unbriefed point waived in lieu of requesting additional briefing.” St. John

Missionary Baptist Church v. Flakes, 595 S.W.3d 211, 215–16 (Tex. 2020) (per

curiam) (citing Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284

(Tex. 1994) (decision to permit amendment or deem point waived “depends on the

facts of the case”)); see TEX. R. APP. P. 38.9.

      Here, the City argues appellants “failed to address all grounds on which the

plea to jurisdiction was granted and the Court should affirm.” According to the City,

(1) in the plea to the jurisdiction, “the City Defendants asserted the trial court lacked

jurisdiction because of the political question doctrine”; (2) “[t]his is a stand-alone

ground for dismissal independent of standing and governmental immunity”; (3) “[i]n

their response to the City Defendants’ plea, Appellants did not reference or address

the ground”; (4) the trial court “granted the City Defendants’ plea to the jurisdiction

‘in its entirety’”; and (5) appellants’ brief on appeal “does not reference or address

the [political question doctrine] ground.”

      In the “Summary of the Argument” section of appellants’ reply brief in this

Court, they state they “will show that they successfully demonstrated that they had

both statutory and taxpayer standing and that a waiver of governmental immunity

exists in this case.” In a single paragraph at the end of their reply brief, appellants

blithely respond to the City’s independent-unchallenged-ground argument as

follows:

                                          –5–
        The fact that Appellant does not specifically reference the “political
        question” component of City Defendants’ plea to the jurisdiction does
        not mean that Appellant has failed to properly challenge the trial court’s
        judgment. As political question is a possible component of plea to the
        jurisdiction, and not the issue itself, the fact that Appellant explicitly
        addresses City Defendants’ plea to the jurisdiction throughout its brief
        is sufficient to constitute the necessary challenge.2

        As described above, the City asserted three grounds in its plea to the

jurisdiction: standing, governmental immunity, and the political question doctrine.

Appellants cite no authority, and we have found none, suggesting the political

question doctrine is a component of or necessarily entwined with either of the other

two grounds. See Am. K-9 Detection Servs., LLC v. Freeman, 556 S.W.3d 246, 253

(Tex. 2018) (explaining political question doctrine “is primarily a function of the

separation of powers” and excludes from judicial review controversies that “revolve

around policy choices and value determinations” constitutionally committed for

resolution to non-judicial government branches). The trial court’s final judgment

stated the plea to the jurisdiction “is granted in its entirety.”3




    2
     Appellants repeat the substance of this argument in their February 23, 2021 response to the City’s
supplemental appellate brief.
    3
       To the extent the trial court’s findings in its final judgment could be construed to conflict with those
in its January 17, 2020 interlocutory order, the final judgment controls. See Ho v. Univ. of Tex. at Arlington,
984 S.W.2d 672, 680 (Tex. App.—Amarillo 1998, pet. denied) (“[W]hen the terms of a final judgment
conflict with those of an interlocutory order, the terms of the final judgment control.”); Duffey v. Duffey,
No. 14-16-00144-CV, 2017 WL 6045569, at *3 (Tex. App.—Houston [14th Dist.] Dec. 7, 2017, pet. denied)
(mem. op.) (same); see also Loy v. Harter, 128 S.W.3d 397, 409 (Tex. App.—Texarkana 2004, pet. denied)
(“By entering a final judgment with findings that differ from those made in an earlier interlocutory summary
judgment, the trial court did away with the inconsistent findings in the earlier judgment.”).
                                                     –6–
      Appellants’ trial court arguments addressed only two of the plea’s three

grounds—standing and governmental immunity. Their appellate issues specifically

challenge only those same two grounds. Appellants do not explain, and the record

does not show, how the political question doctrine is “fairly included” in or

“inextricably entwined” with any of their arguments—in the trial court or on

appeal—regarding either of their two issues. See id.; cf. Flakes, 595 S.W.3d at 214–

15 (explaining that where substance of party’s trial court and appellate arguments on

two grounds “significantly overlapped” and “one cannot be mentioned without

automatically directing attention to the other,” unbriefed ground did not constitute

“standalone basis” on which dismissal could have based and such ground was “fairly

included” in briefed ground on appeal). Because appellants have not challenged each

independent, standalone ground on which the dismissal of their claims could

properly have been based, we will affirm. See Deadmon, 347 S.W.3d at 445;

Rawlings, 2020 WL 7693112, at *4 & n.3, *10–11.

      We affirm the trial court’s judgment.

                                                    /Cory L. Carlyle/
                                                    CORY L. CARLYLE
                                                    JUSTICE

200190F.P05




                                        –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

CHRIS CARTER AND KAREN                         On Appeal from the 14th Judicial
PIERONI, Appellants                            District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-19-07054.
No. 05-20-00190-CV           V.                Opinion delivered by Justice Carlyle.
                                               Justices Myers and Osborne
DALLAS CITY PLAN                               participating.
COMMISSION AND CITY OF
DALLAS, Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

    It is ORDERED that appellees DALLAS CITY PLAN COMMISSION
AND CITY OF DALLAS recover their costs of this appeal from appellants CHRIS
CARTER AND KAREN PIERONI.


Judgment entered this 1st day of March, 2021.




                                         –8–